UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

BENJAMIN ESPINOSA, 3:17-CV-0710-MMD-CLB

Plaintiff, MINUTES OF THE COURT
VS. March 3, 2020
JAMES DZURENDA, et al.,

Defendants.

Nee eee See eee ee eee Ne ee ee ee”

 

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE
DEPUTY CLERK: LISA MANN REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

Before the court is defendants’ motion for leave to file Exhibits R, S, and T in
camera and Exhibit U under seal (ECF No. 67). Plaintiff is representing himself in this
case filed under 42 USC § 1983. Some of the allegations of plaintiffs complaint concern
his mental health treatment and a suicide attempt (ECF No. 14, p. 32).

Defendants filed a motion for summary judgment and in support of that motion, they
have submitted to the court, in camera, three exhibits they rely upon to support their
motion (Exhibits R, S, and T). However, defendants do not want plaintiff to see these
exhibits because “these items contain highly sensitive information that may detrimentally
affect plaintiffs mental health condition if he were to see the comments of his practitioners,
the people from whom he receives treatment.” (ECF No. 67). In their motion for summary
judgment, defendants cite to these exhibits and even quote from the exhibits several times
(ECF No. 66, p. 7, 8, & 18). Defendants offer no suggestions of how plaintiff, who is
appearing pro se, is to respond to exhibits which contain his own mental health records
that he is not permitted to view.

The court has reviewed the Exhibits R, S, and T and has determined that they shall
be filed under seal. Defendants shall send a copy of Exhibits R, S, and T to the Office of
the Warden at plaintiff's current place of incarceration. If defendants believe that the
exhibits will detrimentally affect plaintiffs mental health, they shall make arrangements for
plaintiff fe view the records together with a mental health professional. Alternatively, they
may withdraw their motion for summary judgment and resubmit a motion that does not rely
on these records as exhibits.
Defendants’ motion to file Exhibit U under seal (ECF No. 67) is GRANTED.
Defendants’ motion to file Exhibits R, S, and T in camera is DENIED. The Clerk shall file
Exhibits R, S, and T under seal.

IT IS SO ORDERED.
DEBRA K. KEMPI, CLERK

By: Is/
Deputy Clerk
